SCHAUER, J.
Defendant in this unlawful detainer action (Code Civ. Proc., § 1161(1)) appeals from a judgment ordering that it restore to plaintiff lessor possession of the premises involved in Palermo v. Stockton Theatres, Sac. 5758, ante, p. 53 [195 P.2d 1], in which our opinion has been this day filed. The parties in the two cases are the same.
Defendant lessee is in possession under the lease described in that case, and plaintiff here urges invalidity of such lease on the same grounds as are there advanced in support of his claim for declaratory relief. Our opinion in that case is determinative of this cause. For the reasons therein stated the judgment here appealed from is reversed.
Shenk, J., Edmonds, J., and Spence, J., concurred.
Gibson, C. J., Carter, J., and Traynor, J., concurred in the judgment.
Respondent’s petition for a rehearing was denied July 8, 1948. 1